Citation Nr: 1241666	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-32 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971 and from October 1990 to June 1995, including combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2006 and April 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In June 2007, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.

On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, such issue has been characterized as shown on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

As an initial matter, the Board notes that the Veteran's service-connected disabilities are PTSD, which is currently rated as 70 percent disabling; tinnitus, rated at 10 percent disabling; and bilateral sensorineural hearing loss, rated as noncompensable.

With respect to the issue of entitlement to an initial disability rating in excess of 70 percent for PTSD, the Veteran filed a notice of disagreement with the original 10 percent rating in June 2006, and perfected his appeal in January 2007.  Although the Veteran's rating was increased from 10 percent to 70 percent as of the date of claim in an August 2007 supplemental statement of the case, the claim remains before the Board because the Veteran has not expressed a desire to discontinue his claim.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

As the Veteran was most recently examined by VA for his PTSD in June 2007 and the most recent reports of treatment are dated October 2009, and show PTSD in nearly full remission except for nightmares, the Board finds that a contemporaneous examination is warranted so as to determine the current nature of his PTSD as well as his employability due to his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  The examiner should disregard the existence or degree of nonservice-connected disabilities when rendering an opinion as to whether the Veteran is unemployable due to his service-connected disabilities.  

With respect to the issue of entitlement to a TDIU for service-connected disabilities, the Board notes that the Veteran's contentions do not advance his claim.  Specifically, in his October 2007 VA Form 21-8940, the Veteran asserted that his cervical spine disorder prevents him from security or following any substantially gainful employment.  Similarly, in his September 2009 VA Form 9, the Veteran attributes his unemployability to his knee, spine, and right shoulder disorders, and to his age.  None of those disorders are currently subject to service connection in the Veteran's case.

Notwithstanding the above, the Board has noted that a January 2007 VA licensed clinical social worker's letter is of record, in which she states that "Although [the Veteran] was medically retired due to musculoskeletal issues, [his] PTSD caused problems throughout the duration of his employment.  His anger, irritability and explosiveness caused problems with co-workers, supervisors and inmates."  Therefore, a remand of the issue of entitlement to a TDIU is warranted because it is inextricably intertwined with the issue of entitlement to an initial disability rating in excess of 70 percent for PTSD.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his service-connected PTSD and other service-connected disabilities since October 2009.  Thereafter, any identified records, to include those from the Corona, California Vet Center and the San Diego, California, VA Medical Center dated from October 2009 to the present that are not already included in the claims file should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature and severity of his PTSD and the impact of that disability, as well as the combined impact of his service-connected disabilities, on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his service-connected PTSD and other service-connected disabilities since October 2009.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Corona, California Vet Center and the San Diego, California, VA Medical Center dated from October 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner should report all pertinent findings and estimate the veteran's Global Assessment of Functional (GAF) Scale score.  

The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in June 2007, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment.

The examiner should also offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, i.e., PTSD, tinnitus, and bilateral sensorineural hearing loss, either singularly or jointly, or the medications taken for such, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.  All opinions expressed should be accompanied by a supporting rationale.

4.  Then readjudicate the appeal.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

